Citation Nr: 1619528	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  07-35 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) prior to June 16, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 2004 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In May 2011, the Veteran testified at a hearing at the RO before a VA Decision Review Officer.  

The claim for an increased disability rating for PTSD was previously remanded for additional development in September 2012.  The development ordered in the September 2012 remand included obtaining VA treatment records dated after May 2010 and affording the Veteran a VA examination for PTSD.  VA treatment records dated through July 2012 have been obtained and associated with the record.  The Veteran was afforded a VA examination for PTSD in May 2013.  The requested development has been completed, and the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In a June 2015 decision, the Board granted an increase from a 30 percent initial rating to a 70 percent initial rating for PTSD prior to June 16, 2011, and remanded the issues of entitlement to an initial disability rating in excess of 30 percent for PTSD from June 16, 2011 and entitlement to a TDIU.  

The Veteran appealed the June 2015 decision to the United States Court of Appeals for Veterans Claims (Court).   In January 2016, the Court granted a Joint Motion for Partial Remand which vacated the portion of the Board's decision that denied a disability rating in excess of 70 percent for PTSD prior to June 16, 2011.  The Court remanded that issue to the Board for readjudication.  The Court did not disturb the remainder of the June 2015 Board decision, which denied service connection for bilateral upper and lower extremity neuropathy or other neurologic symptoms of the extremities claimed as secondary to service-connected benign brain tumor, status post-operative; denied a disability rating in excess of 10 percent for residuals of benign brain tumor removal prior to October 23, 2008; and granted a 40 percent evaluation for residuals of benign brain tumor removal from October 23, 2008.  

The issues of entitlement to a disability rating in excess of 30 percent for PTSD from June 16, 2011 and entitlement to a TDIU have not been re-certified to the Board.  Therefore, those issues are not before the Board at this time and will not be addressed in this decision.


FINDINGS OF FACT

1.  Prior to September 25, 2008, PTSD was manifested by occupational and social impairment, with deficiencies in most areas.

2.  From September 25, 2008 to July 15, 2011, PTSD was manifested by total occupational and social impairment.  



CONCLUSIONS OF LAW

1.  During the period prior to September 25, 2008, the criteria for a rating in excess of 70 percent were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
 §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for a 100 percent schedular disability rating for PTSD have been met from September 25, 2008 to July 15, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, an October 2005 letter informed the Veteran of the evidence required to substantiate her service connection claim.  The RO did not provide the Veteran with additional notice regarding her claim for a higher initial rating.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  The RO issued an SOC in September 2007 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim for a higher initial rating.  The service treatment records have been obtained, as well as post-service VA and private treatment records identified by the Veteran.  The Veteran had VA examinations in June 2006 and December 2007.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The examiners reviewed the treatment records and medical history and conducted  complete examinations which fully addressed the symptoms and manifestations of PTSD.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis of Claim

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria for PTSD

PTSD is evaluated (rated) under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name. 

 A Global Assessment of Functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).

A score in the range of 51 to 60 indicates moderate symptoms (e.g., a  flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

Initial Disability Rating for PTSD prior to June 16, 2011

A July 2006 rating decision granted service connection for PTSD due to sexual trauma.  The July 2006 rating decision granted a 30 percent disability rating from April 2005.  A June 2015 Board decision granted a 70 percent rating prior to June 16, 2011.  The Board decision was implemented in an October 2015 rating decision.

Upon VA examination in June 2006, the Veteran reported that her symptoms waxed and waned according to stress levels.  When she became depressed, she would sleep most of the day and had poor concentration and little interest.  She reported that she would then have several weeks where she continued to feel depression but had normal sleep and improved energy.   The Veteran reported that she was irritable prior to her medication, but she was now doing fine.  On mental status examination, the Veteran was well-oriented and had normal speech.  Her mood was dysthymic and anxious, and her affect was congruent.  Short-term and long-term memory were intact.  She was not homicidal or suicidal and was not psychotic.   The examiner assigned a GAF score of 60.  The examiner indicated that the Veteran was competent.   The Veteran reported that she was in school and had a good job with a law firm doing paralegal work.  She reported that she was trying to regain custody of her two children, who were living with her ex-husband.   

At a December 2007 VA examination, the examiner noted that the Veteran was well-oriented and had good hygiene.  Her speech was slow.  Her mood was reportedly depressed, and her affect was fatigued.  Her short-term and long-term memory were intact.  Her thought was linear and goal-directed, with unremarkable content.  She was not homicidal or suicidal and was not psychotic.  The examiner diagnosed PTSD and bipolar disorder, depressed.  The examiner assigned a GAF score of 60 for PTSD and 45 for bipolar disorder.    The Veteran reported that she lived with her fiancé and two children.  The Veteran reported that her typical day included getting the kids off to school and then going back to bed and sleep.  She reported that she felt depressed and anxious most of the time.  

The Veteran reported that she was most recently employed at a law firm as an intern from May 2006 to August 2006.  She indicated that did not work from August 2006 to March 2007.  She briefly worked for a temporary agency but was let go because she missed work due to medical appointments.  She had worked as a proctor for tests at a flight academy since November 2007 and did that job when she felt up to it.  The Veteran reported that she had very little energy and slept most of the time. She spent the rest of her time with her children.  She reported that she and her fiancé had broken off their engagement but still lived together.

A VA treatment record dated in July 2008 noted that the Veteran was employed as a paralegal.  She denied perceptual disturbances or delusions.  The Veteran was oriented to time, place and person.  Her insight and judgment were good.  The Veteran denied current social or employment issues.   A physician assigned a GAF score of 70.

In September 2008, the Veteran was seen at the VA mental health clinic in September 2008 with a complaint of difficulty with her mood.  She reported that she got into an argument with her ex-boyfriend at work and threatened him with a gun.  The Veteran reported that she was arrested and spent 26 hours in jail and was also fired.  

Mental status examination noted that the Veteran was clean, well-groomed and cooperative.  Her speech was spontaneous and clear.  Her mood was depressed.  Her thought was coherent, logical and goal-directed.  There were no delusional or paranoid thoughts and no suicidal or homicidal ideation or intent.  There was no evidence of auditory or visual hallucinations.  Her thought process was linear.  Her insight and judgment were poor.  She denied current thoughts of harming herself or harming others.  A GAF score of 45 was assigned.  The Veteran reported feeling hopeless and worthless.  She reported that she had a poor appetite and had lost six pounds in two weeks. 

A VA outpatient treatment record dated in March 2009 reflects that the Veteran had just been discharged from a private facility after being hospitalized following a suicide attempt.  She reported that she married someone 20 years her senior after knowing him for a month and a half.  He asked her to move out after one month.  She denied suicidal and homicidal ideation.  She did not display psychotic tendencies.  

In March 2009, the Veteran was admitted to a private inpatient treatment facility for 11 days.  The Veteran reported increase in her depression symptoms.   She had recently overdosed on alcohol and pills and had crashed her car.  The record noted that the Veteran displayed acute/ disordered bizarre behavior or psychomotor agitation or retardation that interfered with activities of daily living.  The record noted that the Veteran presented a threat to herself which required professional observation.  Treatment records noted that the Veteran reported suicidal ideation.  The records noted diagnoses of bipolar disorder, not otherwise specified, generalized anxiety, possible posttraumatic stress disorder and alcohol abuse.  It was noted that the Veteran had legal issues stemming from an incident in September 2008 as well as being unemployed.   The record noted GAF scores of 35 and 50.  

A VA mental health assessment dated in March 2010 reflects that the Veteran reported flashbacks and eating problems.  She reported that she had threatened a male co-worker with a gun in September 2008 and threatened to kill herself.  She reported that other co-workers who witnessed the incident stated that she addressed the man as if he was the person who assaulted her when she was in service.  She and her co-worker were terminated following that incident.  The Veteran reported that she was arrested and charged with making a terroristic threat.  She spent 26 hours in jail.  The Veteran reported a history of suicide attempts at 14, 15 and 28.  

The Veteran reported that she was unemployed but was looking for work.  She reported that she had nine different jobs since service.  She reported that she lost jobs due to absences and medical appointments.  The Veteran reported that she had been incarcerated twice.  She was incarcerated one time for threatening to kill a coworker.  She also spent 5 hours in jail for breaking a protective order.  

On mental status examination, the Veteran was dressed in casual attire with good attention to grooming.  She was alert and cooperative.  Her speech was clear and appropriate.  Her thought processes were logical and goal-directed.  Her thought content was negative for delusions.  The Veteran reported a history of auditory hallucinations, consisting of a male voice (unrecognizable to the Veteran) making derogatory statements as she tried to sleep.  She began hearing this voice in December 2007.  She reported thoughts of homicide and suicide.  Her affect was anxious in quality with a restricted range.  A GAF score of 52 was assigned.

The Board finds that a disability rating in excess of 70 percent is not warranted for PTSD during the initial rating period from April 5, 2005 to September 24, 2008.  The evidence during that period shows deficiencies in most areas such as work, family relations and mood, but not total impairment.  Although she reported missing some work due to medical appointment and fatigue, the Veteran was employed during most of that period.  The Veteran spent most of her free time with her family.   Thus, the Board finds that the evidence prior to September 25, 2008 does not more nearly approximate total occupational and social impairment.   Accordingly, there is a preponderance of the evidence against the assignment of a rating in excess of 70 percent prior to September 25, 2008.  In reaching this determination, the Board has considered the benefit of the doubt rule.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56   (1991).

The Board finds that a 100 percent rating is warranted for PTSD during the initial rating period from September 25, 2008, as the Veteran's PTSD symptoms resulted in the type of occupational and social impairment associated with a 100 percent disability rating.   The evidence reflects that there were several incidents in which she presented a danger to herself or others.  In September 2008, the Veteran was arrested after pulling a gun on her ex-boyfriend, which resulted in the loss of her job.  The Veteran was hospitalized in March 2009 after overdosing on pills and intentionally crashing her car. The GAF scores of 45 in September 2008 and 35 in March 2009 suggest an increased level of impairment compared to the scores assigned in 2006 and 2007.  Given the symptoms and the impairment of the Veteran's occupational and social functioning, the Board finds that the Veteran's PTSD more nearly approximated total occupational and social impairment for the initial rating period from September 25, 2008 to July 15, 2011.  Accordingly, entitlement to a 100 percent rating for PTSD is warranted from September 25, 2008 to July 15, 2011.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular considerations

 In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321  (2013). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

 Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

A 100 percent disability rating has been awarded for the period from PTSD from September 25, 2008 to July 15, 2011.  With regard to the period prior to September 25, 2008, the Board finds that the rating criteria adequately contemplated the Veteran's disabilities.  The record does not show any symptoms due to  PTSD that are not contemplated by the schedular rating assigned prior to September 25, 2008.

Accordingly, the Board finds that the schedular rating criteria are adequate to rate PTSD prior to September 25, 2008, and referral for extraschedular consideration is not warranted.  § 38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  
A claim for a total disability based on individual unemployability (TDIU) by reason of service-connected disability either expressly raised by the Veteran or reasonably raised by the record is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, as noted above, the Board remanded the issue of entitlement to a TDIU rating in June 2015, and the claim has not been re-certified to the Board.  Therefore, the issue of entitlement to TDIU is not before the Board at this time.


ORDER

Prior to September 25, 2008, a disability rating in excess of 70 percent for PTSD is denied.  

A 100 percent schedular disability rating is granted for PTSD from September 25, 2008 to July 15, 2011, subject to regulations governing the payment of monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


